Order granting plaintiffs’ motion for examination of the defendants before trial, in an action for breach of contract, modified by striking therefrom items Nos. 2, 6, 11, 13 and 14, and as thus modified affirmed, in so far as an appeal is taken therefrom, with ten dollars costs and disbursements to the appellants. The items eliminated were improperly allowed. The others are retained although improper in form to avoid further applications to the court. Despite the inepitude displayed in the complaint, it contains a cause of action for damages for breach of contract. The examination may proceed on five days’ notice. Lazansky, P. J., Carswell., Davis, Johnston and Taylor, JJ., concur.